Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 12, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  129438(53)                                                                                           Michael F. Cavanagh
  129482(55)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  RICHARD T. CLERC, Personal Representative of                                                         Robert P. Young, Jr.
  the Estate of SARALYN M. CLERC, Deceased,                                                            Stephen J. Markman,
                                                                                                                      Justices
                 Plaintiff-Appellee,
                                                                    SC: 129438
  v                                                                 COA: 254940
                                                                    Chippewa CC: 01-005641-NH
  CHIPPEWA COUNTY WAR MEMORIAL
  HOSPITAL,
            Defendant-Appellant,
  and
  ROBERT BAKER, M.D.,
             Defendant-Appellee.
  _________________________________________
  RICHARD T. CLERC, Personal Representative of
  the Estate of SARALYN M. CLERC, Deceased,
                 Plaintiff-Appellee,
                                                                    SC: 129482
  v                                                                 COA: 254940
                                                                    Chippewa CC: 01-005641-NH
  CHIPPEWA COUNTY WAR MEMORIAL
  HOSPITAL,
            Defendant-Appellee,
  and
  ROBERT BAKER, M.D.,
             Defendant-Appellant.
  _________________________________________

                On order of the Chief Justice, motions by defendant-appellant Banker and
  by plaintiff-appellee Clerc for extension of the time for filing their supplemental briefs
  are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 12, 2006                   _________________________________________
                                                                               Clerk